NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 21-MAR-2022
                                                 09:17 AM
                                                 Dkt. 79 SO




                          NO. CAAP-XX-XXXXXXX

                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


           PHH MORTGAGE CORPORATION, Plaintiff-Appellee,
                                  v.
    JOHN C. PATTERSON, FENNY J.M. PATTERSON, STATE OF HAWAII-
           DEPARTMENT OF TAXATION, Defendants-Appellees,
                                 and
   ASSOCIATION OF APARTMENT OWNERS OF ELIMA LANI CONDOMINIUMS,
                        Defendant-Appellant,
                                 and
      JOHN DOES 1-50, JANE DOES 1-50, DOE PARTNERSHIPS 1-50,
             DOE CORPORATIONS 1-50, DOE ENTITIES 1-50,
            AND DOE GOVERNMENTAL UNITS 1-50, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                        (CIVIL NO. 14-1-121K)


                    SUMMARY DISPOSITION ORDER
    (By: Leonard, Presiding Judge, Hiraoka and McCullen, JJ.)

           Defendant-Appellant Association of Apartment Owners of

Elima Lani Condominiums (the AOAO) appeals from the April 4, 2018

Judgment (Judgment) entered by the Circuit Court of the Third

Circuit (Circuit Court).1     The AOAO also challenges, in part, the



     1
           The Honorable Robert D.S. Kim presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Findings of Fact and Conclusions of Law; Order Granting

Plaintiff's Motion for Summary Judgment and for Interlocutory

Decree of Foreclosure entered by the Circuit Court on April 4,

2018 (Foreclosure Decree).

          The AOAO raises two points of error on appeal,

contending that the Circuit Court erred when it:      (1) ordered

that the AOAO's right to possess and collect rent from the

subject property (Property) was extinguished upon the entry of

the Foreclosure Decree and Judgment, and order the foreclosure

commissioner (Commissioner) to take possession and control of the

Property owned by the AOAO, including the collection and

retention of rents; and (2) when it vested the Commissioner with

legal and equitable title to the Property in the Foreclosure

Decree.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve the AOAO's points of error as follows:

          We conclude that the Circuit Court did not err or abuse

its discretion in ordering the Commissioner to take possession of

and to manage, preserve, and sell the Property, including the

collection of rents, because under Hawai#i law, a judgment

entered on a foreclosure decree is a final determination of a

foreclosed party's ownership interests in the subject property,

notwithstanding that further proceedings are necessary to enforce

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


and otherwise effectuate the foreclosure decree and judgment.

See Bank of New York Mellon v. Larrua, No. CAAP-XX-XXXXXXX, 2022

WL 277671, at *1 (Haw. App. Jan. 31, 2022).

            Regarding the vesting of title to the Property in the

Commissioner, the Foreclosure Decree does not state that the

title is vested in the Commissioner; rather, it states that the

Commissioner shall hold legal and equitable title to the

Property.   Thus, we cannot conclude that the Circuit Court erred

by stating that the Commissioner was "vested" with legal and

equitable title to the Property.       It appears that the

Commissioner was simply ordered to temporarily "hold" the title,

in conjunction with the Commissioner's role as the agent of the

Circuit Court, in order to carry out the court's further orders

set forth in the Foreclosure Decree.       However, we further

conclude, even if the Foreclosure Decree could be construed as

(erroneously) vesting title to the Property in the Commissioner,

any such error was harmless.    See id.; see also U.S. Bank Trust

v. Chinen, Nos. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX

(consolidated), 2022 WL 574511, *9 (Haw. App. Feb. 28, 2022).




                                   3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          For these reasons, the Circuit Court's April 4, 2018

Judgment is affirmed.

          DATED: Honolulu, Hawai#i, March 21, 2022.

On the briefs:                        /s/ Katherine G. Leonard
                                      Presiding Judge
R. Laree McGuire,
Jason K. Adaniya,                     /s/ Keith K. Hiraoka
(Porter McGuire Kiakona &             Associate Judge
 Chow, LLP),
for Defendant-Appellant.              /s/ Sonja M.P. McCullen
                                      Associate Judge
David B. Rosen,
David E. McAllister,
Justin S. Moyer,
(Aldridge Pite, LLP),
for Plaintiff-Appellee.




                                  4